DETAILED ACTION
Status of Application
1.	The claims 1-21 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 8-15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paisley (US 4297140).
	Regarding claim 1, Paisley teaches a mixture that forms a sintered cordierite foamed ceramic mass (see Abstract). The mixture is in the form of a batch comprising components that are sources of magnesium (grog, Table I), aluminum (clay, Table I), and silicon (clay and Penn. glass sand, Table I), and these components are present in amounts that result in a sintered foam (porous) body that comprises cordierite crystal structure phase (see column 4, lines 60-67). The Paisley batch further comprises SiC pore-former (foaming agent, see Abstract and Table I). Each limitation of the batch of instant claim 1 is met by the teachings of Paisley, and the claim is therefore anticipated by the prior art of record. 
	Regarding claims 2-3, as discussed above, Paisley teaches that the foaming agent (pore former) is silicon carbide. 
	Regarding claim 8, the Paisley batch comprises clay as a source material. 
	Regarding claim 9, the clay component is an aluminum source. 
	Regarding claim 10, the Paisley batch comprises Mg cordierite grog as an magnesium source, and said component comprises talc (see column 3, lines 55-65). 
	Regarding claims 11-12, the Paisley batch comprises Mg sources (see Table I and column 3, lines 55-65). The limitation that this alkaline earth metal source is “configured” to promote pore former decomposition does not impart any structural or compositional limitations on the type or amount of alkaline earth metal source that is covered by the claim language. As such, the limitation must be given its broadest reasonable interpretation and must be taken to cover any alkaline earth metal source. This would cover the Mg sources of the Paisley batch, and therefore the further limitations of instant claims 11 and 12 are met by the teachings of the prior art of record. 
	Regarding claim 13, Paisley teaches a mixture that forms a sintered cordierite foamed ceramic mass (see Abstract). The mixture is in the form of a batch comprising components that are sources of magnesium (grog, Table I), aluminum (clay, Table I), and silicon (clay and Penn. glass sand, Table I), and these components are present in amounts that result in a sintered foam (porous) body that comprises cordierite crystal structure phase (see column 4, lines 60-67). The Paisley batch further comprises SiC pore-former (foaming agent, see Abstract and Table I). The batch is used in a process wherein it is mixed and fired so as to form a porous ceramic having cordierite crystal structure. Each limitation of the batch of instant claim 13 is met by the teachings of Paisley, and the claim is therefore anticipated by the prior art of record. 
	Regarding claim 14, Paisley teaches extrusion of the inventive mixture before firing (see column 4, lines 20-30). 
	Regarding claim 15, the extruded and fired bodies taught by Paisley are honeycomb articles that would have a plurality of cell channels defined by intersecting cell walls. As the honeycomb body is made from the inventive cordierite material, these walls would thus also be formed from the cordierite. 
	Regarding claim 17, Paisley teaches that the foaming agent (pore former) is silicon carbide. 
	Regarding claim 21, the Paisley batch comprises Mg sources (see Table I and column 3, lines 55-65). The limitation that this alkaline earth metal source is “configured” to promote pore former decomposition does not impart any structural or compositional limitations on the type or amount of alkaline earth metal source that is covered by the claim language. As such, the limitation must be given its broadest reasonable interpretation and must be taken to cover any alkaline earth metal source. This would cover the Mg sources of the Paisley batch, and therefore the further limitations of instant claim 21 are met by the teachings of the prior art of record. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 6 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paisley (US 4297140) in view of Yoshida (US 7651755).
	Regarding claim 6, the claim differs from Paisley as applied above because Paisley does not that the inventive batch further comprises a lanthanum or cerium catalyst source. However, it would have been obvious to one of ordinary skill in the art to modify Paisley in view of Yoshida in order to include such a catalyst in the Paisley batch and honeycomb porous body because Yoshida teaches a similar honeycomb porous ceramic, wherein the body can be comprised of cordierite, and teaches a use for the inventive honeycomb as a catalyst carrier (see column 10, lines 30-45). Yoshida further teaches that the catalyst can comprise cerium and/or lanthanum sources (ibid.). One of ordinary skill would have had motivation to use the Paisley cordierite honeycomb body as a catalyst according to the teachings of Yoshida because doing so would expand the applicable uses for this inventive article, and this would be seen by a skilled artisan as an advantageous improvement and addition to the Paisley article. One would have had a reasonable expectation of success in the modification because both Paisley and Yoshida teach porous honeycomb bodies that can be based on cordierite. As such, each limitation of instant claim 6 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 20, the claim differs from Paisley as applied above because Paisley does not that the batch used in the inventive process further comprises a lanthanum or cerium catalyst source. However, it would have been obvious to one of ordinary skill in the art to modify Paisley in view of Yoshida in order to include such a catalyst in the Paisley batch and honeycomb porous body because Yoshida teaches a similar honeycomb porous ceramic, wherein the body can be comprised of cordierite, and teaches a use for the inventive honeycomb as a catalyst carrier (see column 10, lines 30-45). Yoshida further teaches that the catalyst can comprise cerium and/or lanthanum sources (ibid.). One of ordinary skill would have had motivation to use the Paisley cordierite honeycomb body as a catalyst according to the teachings of Yoshida because doing so would expand the applicable uses for this inventive article, and this would be seen by a skilled artisan as an advantageous improvement and addition to the Paisley article. One would have had a reasonable expectation of success in the modification because both Paisley and Yoshida teach porous honeycomb bodies that can be based on cordierite. As such, each limitation of instant claim 20 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
9.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paisley (US 4297140) in view of Higuchi et al (US 4340403). 
	Regarding claim 16, the claim differs from Paisley as applied above because, while Paisley teaches that the inventive mixture is extruded to form a honeycomb body, it does not specify the shape of the channels within said honeycomb. However, it would have been obvious to one of ordinary skill in the art to modify Paisley in view of Higuchi et al in order to form channels having the shapes taught therein, because Higuchi et al teaches a similar honeycomb body and process for producing the same, and provides a more specific teaching as to appropriate shapes for the channels in the honeycomb. Higuchi teaches a honeycomb that can be made of cordierite, as is that taught by Paisley (see claim 3). Higuchi further provides a showing of rectangular and square channel shapes (see Figs. 1 and 3). This teaching in Higuchi would provide motivation for one of ordinary skill to use these specific channel shapes because Paisley does not provide a full and specific teaching as to this parameter. This would cause one to look to other teachings for an appropriate channel shape, and Higuchi provides such a teaching. One would have had a reasonable expectation of success in the modification because both Paisley and Higuchi are drawn to cordierite honeycomb bodies. Each limitation of instant claim 16 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Allowable Subject Matter
10.	Claims 4-5, 7, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a batch mixture meeting each limitation of instant claim 1, and wherein the SiC pore former component has a specific surface area of 10-15 m2/g. The prior art also does not teach or suggest a a batch mixture meeting each limitation of instant claim 1, and wherein the pore former further comprises an oxide of silicon. Further, the prior art does not teach or suggest a batch mixture meeting each limitation of instant claim 1, and wherein the mixture comprises at least 50 ppm fluorine. The prior art additionally does not teach or suggest a method meeting each limitation of instant claim 13, and wherein the non-oxide silicon-containing pore former is oxidized during firing. Finally, the prior art does not teach or suggest a method meeting each limitation of instant claim 13, and wherein the pore former further comprises an oxide of silicon. 
Conclusion
11.	Claims 1-3, 6, 8-17, and 20-21 are rejected. Claims 4-5, 7, and 18-19 are objected to. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW8 March 2022